Citation Nr: 0603909	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation higher 
than 10 percent for service-connected trochanteric bursitis 
of the right hip.   

2.  Entitlement to an increased disability evaluation for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served in active service from November 1940 to 
December 1945.

In December 2002 and November 2003, the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in pertinent part, denied a rating higher than 20 
percent for bilateral sensorineural hearing loss; granted an 
increased rating, to 10 percent, for tinnitus; and granted 
service connection for bursitis of the right hip and assigned 
an initial 10 percent rating therefor.  The veteran perfected 
an appeal of all of these evaluations.  While appellate 
review was pending, the RO increased the rating for hearing 
loss to 40 percent, effective December 16, 2003, but denied a 
rating higher than 10 percent for bursitis.  See December 
2004 rating decision.  On appeal, in an August 2005 decision, 
the Board of Veterans' Appeals (Board) denied an increased 
evaluation for hearing loss.  To date, no further appeal or 
request for Board reconsideration on this issue is reflected 
in the record.

As for the tinnitus increased rating claim, the matter is 
still under the Board's appellate jurisdiction.  However, the 
Board cannot now decide the issue as a stay on Board 
adjudication is still in effect for matters where, as here, 
the claim for compensation based on tinnitus was filed before 
June 13, 2003, and the claimant seeks a rating higher than 10 
percent.  VA disagrees with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Smith v. 
Nicholson, 19 Vet. App. 63, 78 (2005), and is seeking to have 
the decision appealed to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned, the Secretary of 
VA has imposed a stay at the Board on the adjudication of 
tinnitus claims affected by Smith.  As the veteran's tinnitus 
claim meets these criteria, it is subject to the stay.  Once 
a final decision is reached on appeal in the Smith case, the 
adjudication of stayed cases, such as the veteran's, will be 
resumed.

As for increased evaluation for bursitis, the Board remanded 
the issue for further evidentiary development in August 2005.  
The remand directives have been completed.  This issue is the 
sole matter for Board adjudication at this time.

The record reflects hearing testimony obtained concerning the 
hip disability.  In July 2005, the veteran and his wife 
testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge of the Board, sitting in 
Washington, D.C.  In July 2003, they testified before an RO 
Decision Review Officer.    

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Trochanteric bursitis of the right hip is manifested, 
subjectively, by complaints primarily of persistent right hip 
pain, fatigability, and spasms. 

2.  Chief clinical findings include some tenderness at the 
greater trochanter; and mild to moderate functional 
limitation mainly due to pain.  

3.  Range of motion of the veteran's right hip joint is 120 
degrees for hip flexion with pain reported at 90 degrees; 
abduction from 30 to 45 degrees with pain at 40 degrees; 
extension from 20-full with pain reported at 10 degrees; 
adduction to 25 degrees with pain reported at 10 degrees; 
internal rotation from 15-40 degrees with pain at 10 degrees; 
and external rotation from 30-60 degrees with pain reported 
at 30 degrees.  

4.  Ankylosis, flail joint in the hip, and impairment of the 
femur are not shown. 

5.  Mild degenerative changes are manifested in the right hip 
joint based on X-ray evidence, but the medical evidence 
indicates these changes likely are unrelated to the in-
service injury upon which service connection for bursitis is 
based.     


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 10 
percent for service-connected trochanteric bursitis of the 
right hip are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5250-5255 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained in the Introduction, this issue is on appeal 
from the rating decision that granted service connection for 
bursitis.  In cases where, as here, a higher rating than that 
initially assigned by the RO coincident to the grant of 
service connection is sought, the claim is akin to that in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), and the 
Board can assign, as the evidence warrants, separate 
"staged" ratings for the disability.  The earliest 
compensable rating for right hip bursitis, however, cannot 
commence until August 2002, the date when the original 
service connection claim was filed.  See 38 U.S.C.A. § 
5110(a) (West 2002) (In general, the effective date cannot be 
any earlier than the date of filing of a claim or when 
entitlement is shown, whichever is later.).  
     
VA's Schedule for Rating Disabilities in 38 C.F.R. Part 4 
basically evaluates average impairment in earning capacity 
from diseases or injuries incurred or aggravated during 
service and their residuals in civil occupations.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The basis of 
disability evaluations is the body's ability as a whole to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2005).  

The intent of the Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2005).

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2005).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Bursitis is evaluated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2005), which provides, in pertinent 
part, that such disability is to be evaluated based upon 
limitation of motion of affected parts, as degenerative 
arthritis.  In this connection, it is acknowledged that the 
service-connected disability, specifically, is bursitis, not 
arthritis (see further discussion below); they are not one 
and the same.  To the extent that this decision discusses 
evidence of arthritis, it is largely due to the requirements 
of Diagnostic Code 5019, which mandates evaluation of 
limitation of motion of the affected joint(s), as would be 
the case if degenerative arthritis were to be evaluated.       

Diagnostic Code 5003, also in 38 C.F.R. § 4.71a, provides 
that degenerative arthritis established by X-ray findings 
will rated on the basis of limitation of motion under the 
appropriate Codes for the specific joint(s) involved.  When 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate Codes, a 
rating of 10 percent is applied for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

First of all, the veteran does have early degenerative 
changes in the right hip as confirmed by X-rays.  See 2003 
and 2004 VA radiology reports.  Other pertinent evidence 
includes VA and private clinical records, RO and Board 
hearing testimony, and the veteran's written statements, 
which reflect ongoing complaints of persistent right hip pain 
that radiates down the leg at times, spasms, and instability.  
However, the specific clinical findings, like range of motion 
measurements, that must be considered consistent with 
Diagnostic Codes 5003 and 5019 are primarily contained in 
three VA compensation and pension orthopedic (C&P) 
examination reports, dated in July 2003, October 2004, and 
October 2005.  As such, while the Board has considered the 
entire record, its focus is on the C&P examination findings.  
In evaluating the disability, illustrations in 38 C.F.R. 
§ 4.71, Plate II are instructive.  Normal range of hip 
flexion is between zero to 125 degrees; normal range of hip 
abduction is zero to 45 degrees.  

The Board notes VA clinical records dated in early 2002 
documenting "entirely normal" range of motion in both hips 
and an impression of chronic hip pain of unknown etiology.  
These conclusions apparently were based on then-current 
negative clinical evidence, which included negative X-ray 
findings.  However, by the time the veteran was examined in 
July 2003, contemporaneous clinical evidence included "very 
mild osteophyte formation" in the right hip; and flexion to 
120 degrees, full extension, abduction to 30 degrees, and 
internal and external rotation to 15 and 45 degrees, 
respectively.  During the October 2004 examination, he had 
flexion to 120 degrees, extension to 20 degrees, adduction to 
20 degrees, abduction to 35 degrees, internal and external 
rotation to 40 and 30 degrees, respectively.  As of October 
2005, he had flexion to 120 degrees with pain beginning at 90 
degrees; extension to 20 degrees with pain beginning at 10 
degrees; adduction to 25 degrees with pain beginning at 20 
degrees; and abduction to 40-45 degrees with pain.  Internal 
and external rotation, respectively, were to 30 (with pain 
beginning at 10 degrees) and 60 (with pain beginning at 30 
degrees) degrees.  These findings certainly do show some 
decrease in flexion and abduction (flexion to 120 with pain 
beginning at 90 degrees; abduction ranging from 30 to 45 
degrees with pain) as compared to the normal ranges shown in 
Plate II illustrations.  

The 10 percent rating now in effect is assigned under 
Diagnostic Code 5019 based precisely on the above findings as 
to decreased range of motion.  See November 2003 rating 
decision.  Diagnostic Code 5003 (degenerative arthritis) is 
applicable to this case to the extent that Diagnostic Code 
5019 mandates evaluation of bursitis as degenerative 
arthritis.  

That said, the Board has considered other rating codes 
concerning musculoskeletal disability to determine whether a 
higher or additional rating could be assigned without 
violating the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2005) (evaluation of the same disability under different 
diagnoses, and hence, different rating codes, is to be 
avoided).  Diagnostic Codes 5250-5255 (hip and thigh 
disabilities), 38 C.F.R. § 4.71a (2005), were considered.  

Diagnostic Code 5250 cannot be the basis for a higher rating 
because the veteran does have motion in his hip joint (hip 
joint is not ankylosed - that is, fixed or immobile).  Also, 
the minimum rating of 60 percent under Code 5250 requires 
favorable ankylosis with highly restricted flexion between 
20-40 degrees and slight adduction or abduction.  The 
veteran's range of motion is not so limited as to meet these 
criteria.

As for Diagnostic Code 5251, it permits a sole 10 percent 
rating for extension of the thigh limited to 5 degrees.  
Diagnostic Code 5252 permits ratings from 10 to 40 degrees 
depending on severity of limitation of flexion.  Even the 
minimum rating of 10 percent requires thigh flexion limited 
to 45 degrees.  The veteran consistently had flexion to 120 
degrees, albeit with some pain noted during the most recent 
examination, beginning at 90 degrees.  Thus, flexion is not 
nearly as limited as would be required for a compensable 
rating under Diagnostic Code 5252.  (The Board acknowledges 
that the C&P examination reports refer to "hip" flexion, 
extension, etc.; the Diagnostic Codes refer to "thigh" 
flexion, extension, etc.  Hip motion necessarily involves 
movement of the thigh/leg - see Plate II illustrations - and, 
as such, the Board finds the application of C&P range of 
motion measurements to the Diagnostic Codes appropriate.)

Diagnostic Code 5253 assigns 10-20 percent ratings based on 
rotation, adduction, or adduction measurements.  Rotation 
limited to 15 degrees (toe-out movement of the leg) warrants 
a 10 percent rating; limited adduction such that legs cannot 
be crossed warrants a 20 percent rating; and abduction 
limited 10 degrees warrants a 20 percent rating.  This Code 
also cannot be the basis for a higher rating.  A 10 percent 
rating already is in effect for bursitis, and rotation is not 
limited to 15 degrees, but is significantly better for the 
most part.  The adduction measurements do not indicate 
severely limited motion such that legs cannot be crossed.  
(Also, the rotation range of motion findings seem to indicate 
motion of the leg sideways perpendicular to the trunk 
apparently to a degree sufficient to enable crossing of the 
legs, although the Code explicitly addresses adduction.)      
            
The record does not reflect flail joint in the hip or 
impairment of the femur (fracture; malunion of the joint).  
As such, Diagnostic Codes 5254 and 5255 do not apply here.                 

Having considered the various Codes applicable to the 
disability at issue, the Board addresses various 
considerations like pain, pain on motion, weakness, and 
functional impairment consistent with DeLuca and various 
regulatory provisions cited above.  As reflected in January 
2002 VA clinical records, the veteran had good balance, was 
able to heel-and-toe walk, and squat and rise without 
difficulty or pain.  He ambulated without assistive devices 
and performs activities of daily living independently, 
although he did report acute episodes of pain.  As of July 
2003, the veteran reported fatigability (he has to stop after 
walking a one-block distance due to pain) and acute episodes 
of pain, but generally performs activities of daily living 
without difficulty.  Objectively, some tenderness was noted 
over the greater trochanter; the examiner said the veteran is 
"fairly well hampered" in his daily living.  To the extent 
that there are objective manifestations of limitation of 
function due to pain, they have been included in the current 
10 percent rating for painful motion that is not limited to a 
degree that would otherwise support a compensable rating.

There was no pain on range of motion as of July 2003, 
although it was acknowledged that standing for prolonged 
periods could cause pain.  See July 2003 C&P report.  As of 
October 2004 (see C&P report), there was slight tenderness to 
palpation over the greater trochanteric bursa and some 
discomfort on maximal external rotation, but the physician 
stated the veteran has no "true" fatigue, weakness, or lack 
of endurance on clinical evaluation.  Essentially, pain is 
the most significant factor in functional limitation, and 
could be exacerbated after prolonged standing.  During the 
October 2005 examination, the veteran reported he has used a 
cane for several years, and the examiner noted the veteran 
ambulates with an antalgic gait and has difficulty ambulating 
without the cane.  Tenderness was noted along the greater 
trochanter.  As discussed earlier, pain was noted during 
range of motion exercises.  Again, it was noted that standing 
for prolonged periods could trigger flare-ups; however, two 
doctors said during the recent C&P examinations that, while 
such occurrences are conceivable, they cannot determine 
additional disability to a degree of medical certainty, 
without resorting to speculation.            

The above considerations, in sum, indicate that pain is the 
primary complaint and it does adversely affect, to some 
degree, functioning in terms of somewhat restricted range of 
motion, weakness, and fatigability.  However, functional 
limitation, evaluation of which inextricably involves 
consideration of the extent of the role of pain, was the 
basis for the assignment of a compensable rating.  On the 
whole, the evidence indicates mild to moderate functional 
impairment due to pain, but the veteran generally is able to 
function independently with respect to activities of daily 
living (but these do not include gainful employment, as he 
retired in 1986) and clinical evidence does not include 
significant pain based on range of motion.  Thus, on balance, 
the Board does not find basis for a higher rating based on 
functional limitation or DeLuca considerations.       

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, it does not employ the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2005).  
      
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, in an October 2002 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed right 
hip condition.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

Nonetheless, in April 2004, after service connection was 
granted for bursitis, the veteran was advised again that he 
could identify sources of evidence concerning his claim 
seeking a higher rating than that assigned by the RO, and 
that VA would assist him in claim substantiation.  He was 
explicitly told that the evidence must show worsened 
disability to warrant compensation at a higher rate.  He 
received additional VCAA notice in August 2005, when VA 
Appeals Management Center reminded him that he must tell VA 
about the custodians of pertinent evidence to enable VA to 
further assist him.  He was told, again, that the ultimate 
responsibility to substantiate the claim lies with him.  The 
rating decisions, Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs), together, explained what specific 
regulatory provisions govern his disability and why the claim 
remains denied.  The SOC and SSOCs set forth 38 C.F.R. 
§ 3.159, from which the fourth element is derived.  Thus, 
with the combination of these documents and VCAA letters, the 
veteran was put on notice throughout the appeal period that, 
so long as the RO decision remains unfavorable, he may need 
to supply evidence of his own to substantiate his claim or at 
least advise VA that any such evidence exists.      

Full VCAA notice was given during appeal, after the issuance 
of the rating action upon which the appeal is based.  The 
Board finds no prejudicial error resulted as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

Here, the veteran did receive content-complying VCAA notice 
by multiple correspondence.  He did not specifically claim 
that VA failed to comply with VCAA notice requirements, or 
that he has any evidence in his possession required for full 
and fair adjudication of the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).        

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The claims 
file includes records from private medical care providers, VA 
outpatient treatment records, multiple VA C&P examination 
findings appropriate to an evaluation of this claim, the 
veteran's statements, and Board and RO hearing testimony.  
The Board's remand directives were completed.  Despite 
notice, the veteran did not state there exists missing, 
relevant evidence.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     


ORDER

An initial disability evaluation higher than 10 percent for 
trochanteric bursitis of the right hip is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


